Smith, Justice.
— It is useless, to cite English authorities in this case; for, it has been repeatedly decided in our courts, that the law is not the same in Pennsylvania.
Shippen, Chief Justice.
— There is, however, an obvious and material distinction between a levy on household furniture, and on merchandise or *186■goods for salo. In the former case, the court has never allowed the plaintiff to lose the lien of a prior execution levied, because, on principles of humanity, he allowed the furniture to remain on the premises, in the possession of the defendant. But it would be going farther than the reason of our decisions, and might introduce collusion and fraud, if we were to authorize or countenance such a practice, indiscriminately, in every case.
Morgan, for the plaintiff. Hallowed, for Harrison.
Bv the Court. — We are of opinion, therefore, that the purchaser of the bricks is entitled to hold them, entirely discharged from the lien of the execution. (a)

а) The manuscript of this note was read on a recent trial, involving the same question; and the judges intimated a doubt of its accuracy. I find, however, that a difference between the law in England and in Pennsylvania upon this subject, has been repeatedly stated by the judges of the supreme court; Levy v. Wallis, ante, p. 167; Waters v. McLellan, ante, p. 208; though the rule has been adjudged to be the same, in both countries, by the circuit court of the United States, upon full argument and deliberation. See United States v. Conyngham, post, p. 358.